396 U.S. 279 (1970)
GRAHAM
v.
ALABAMA.
No. 738.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE COURT OF APPEALS OF ALABAMA.
Truman Hobbs for appellant.
MacDonald Gallion, Attorney General of Alabama, and David W. Clark and Lloyd G. Hart, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.